In a medical malpractice action, plaintiffs appeal from an order of the Supreme Court, Queens County, dated December 14, 1976, which denied their motion, inter alia, for discovery of certain hospital records and certain facts relating thereto, after a statement of readiness had been filed. Order affirmed, with $50 costs and disbursements. In February, 1976 the deposition of defendant Dr. Albert Greenwood was taken and, on or about February 17, 1976, a statement of readiness was served. An order granting plaintiffs’ motion to amend the complaint so as to add a cause of action for lack of informed consent was made on October 29, 1976. The conditions here presented are not those envisioned by rule 675.7 of this court, which provides when further disclosure may be allowed after an action has been placed on the calendar (22 NYCRR 675.7). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.